Citation Nr: 0026780	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-19 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to July 
1983.  The appellant is the veteran's surviving spouse.

This appeal arose from an August 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death.  In August 
1999, the appellant testified at a personal hearing at the RO 
and at a Travel Board hearing before a member of the Board of 
Veterans' Appeals (Board) in May 2000.


FINDING OF FACT

The appellant has shown by competent medical evidence that 
the veteran's cause of death was related to his service.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is well grounded.



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the veteran died of primary lung 
cancer that either began in service or was directly related 
to his exposure to herbicides (Agent Orange) during his tour 
of duty in Vietnam.

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

According to 38 C.F.R. § 3.307(a)(6) (1994), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1994) shall be 
service connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; porphyria cutanea tarda; acute and subacute 
peripheral neuropathy; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The term soft-tissue 
sarcoma includes the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of the tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of the 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e) (1999).

For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e), Note 2 (1999).

Both service in Vietnam during the designated time period and 
the establishment of one of the diseases listed at 38 C.F.R. 
§ 3.309(e) (1999) are required in order to establish 
entitlement to the inservice presumption of exposure to an 
herbicide.  See McCartt v. West, 12 Vet. App. 164 (1999).

Initially, the Board of Veterans' Appeals (Board) must 
determine whether the appellant has submitted a well grounded 
claim as required by 38 U.S.C.A. § 5107(a).  A well grounded 
claim is one that is plausible, capable of substantiation or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In this case, presuming the truthfulness of the evidence for 
the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), King v. Brown, 5 Vet. App. 19, 21 (1993), for 
the reasons stated below, the record establishes that the 
appellant has presented evidence of a well grounded claim for 
entitlement to service connection for the cause of the 
veteran's death.

The appellant has presented evidence that the veteran served 
in Vietnam.  She has also presented evidence suggesting that 
he suffered from primary lung cancer, which is a disease 
listed under 38 C.F.R. § 3.309(e) (1999) (see August 1999 
physician's statement).  Therefore, she has presented 
plausible evidence that he was exposed to an herbicide agent 
during service and that that exposure resulted in the 
development of lung cancer.  Considering this evidence, it is 
found that the appellant has presented evidence of a well 
grounded claim for service connection for the cause of the 
veteran's death within the meaning of 38 U.S.C.A. § 5107(a).  
The Board also finds that additional development by the RO is 
needed before the Board can proceed in adjudicating the 
appellant's claim on the merits.


ORDER

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death is found to be well 
grounded, and to this extent only, granted.


REMAND

A review of the evidence of record indicates that there 
appears to be a difference of medical opinion as to the 
primary site of the cancer that ultimately resulted in the 
veteran's death.  One physician opined that the primary site 
was basal squamous carcinoma of the scalp, while another 
stated that it was lung cancer.  This difference of opinion 
needs to be resolved prior to a final adjudication of the 
claim, particularly since this claim involves the question of 
whether the veteran is entitled to the presumption of 
exposure to an herbicide in service, which requires the 
diagnosis of one of the diseases listed at 38 C.F.R. 
§ 3.309(e) (1999).  See Ussery v. Brown, 8 Vet. App. 64 
(1995).

Moreover, the appellant has referred to the veteran's 
treatment by several private physicians for his reported lung 
cancer.  While some material has been obtained from these 
physicians, not all of the veteran's treatment records have 
been associated with the claims file.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991) (which requires that all 
relevant treatment records be obtained).  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the appellant 
and request that she sign and return 
consent forms authorizing the release to 
VA of the treatment records of all 
private physicians and health-care 
facilities that treated the veteran for 
cancer since his discharge from active 
duty.  She must provide complete names 
and addresses for all physicians and 
health-care facilities referred to, 
particularly, Dr. Donald Peterson.  Once 
these consent forms are received, the RO 
should contact the named physicians and 
health-care providers, particularly, the 
following, and request that they provide 
copies of the veteran's treatment 
records:

	a) Donald Peterson, M.D.;

	b) Charles L. Dupin, M.D., 120 
Meadowcrest, Suite 300, Gretna, Louisiana 
70056; and

	c) Edward A. Levine, M.D., Louisiana 
State University Medical Center, 1542 
Tulane Avenue, New Orleans, Louisiana 
70112-2822

2.  Once the above-requested treatment 
records have been associated with the 
claims folder, the RO should refer the 
claims folder to a VA oncologist for an 
opinion as to the primary site of the 
veteran's cancer.  In other words, an 
opinion should be rendered as to whether 
the veteran suffered from primary lung 
cancer or whether he suffered from 
primary basal squamous carcinoma which 
metastasized to the lung.  A complete 
rationale for the opinion expressed must 
be provided. 

3.  Once the above-requested development 
has been completed, the RO should 
readjudicate the appellant's claim for 
service connection for the cause of the 
veteran's death.  If the decision remains 
adverse to the appellant, she and her 
representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, to include if 
the requested opinion is not provided, 
appropriate corrective action is to be 
implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 



